Status of Claims
This Office Action is in response to the amendments filed April 25, 2022.
The amendments filed have been accepted and are hereby entered.
Claims 1, 10-11, 20-21 and 30 have been amended.
No claims have been canceled or withdrawn.
No claims have been added.
Claims 1-20 are pending and have been examined.
This action is made FINAL.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 25, 2022 was filed after the mailing date of the Non-Final Rejection on 1/24/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.








ACKNOWLEDGMENT OF ISSUES RAISED BY THE APPLICANT
Response to Amendment
The double patenting rejection is withdrawn in view of Terminal Disclaimer received 4/25/2022.

The rejections under U.S.C. § 112(b) of claims 1-30 are withdrawn in view of the claim amendments received April 25, 2022.

Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection of claims 1-30 have been fully considered but are not persuasive. Examiner notes that Applicant Remarks received April 25 2022 do not argue any particular elements of the 101 rejection, amendments, or 2019 PEG analysis, and are cursory in refuting the 101 rejection in view of amendments received. Accordingly, Examiner notes response to assertion of patent eligible subject matter is addressed in the 101 rejection below.

The 35 U.S.C. § 103 rejection of claims 1-30 are withdrawn in view of the claim amendments received April 25, 2022.  

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Based upon consideration of all relevant factors with respect to the claims as a whole, claims 1-30 are determined to be directed to an abstract idea. The Examiner has identified system claim 21 as the claim that represents the claimed invention for analysis and is analogous to method claim 1 and non-transitory computer readable storage medium of claim 11 (i.e., same rationale of claim 21 (below), is similarly applied to claims 1 and 11 (mutatis mutandis)). The rationale for the aforementioned determination of patent ineligibility under 35 USC §101 is explained below:

With respect Step 1 of 2019 PEG analysis, the claims are either directed to a system, method, or product of manufacture, which are statutory categories of invention (Step 1 of 2019 PEG analysis: YES).

With respect Step 2A Prong I of 2019 PEG analysis, claims 1-30 recite as a whole a method of organizing human activity because the claims recite a method of: 

obtaining a provider evaluation model from each of a plurality of providers, resulting in a plurality of provider evaluation models1 [being obtained]; generating a dynamic evaluation model based, at least in part, upon the plurality of provider evaluation models; receiving a request for an evaluation response; requesting applicant information based, at least in part, upon the dynamic evaluation model, thus defining dynamic applicant information; defining a prefix operator based, at least in part, upon the dynamic applicant information; and revising the dynamic evaluation model to eliminate one or more non compatible providers based, at least in part, upon a prefix operator2. These are fundamental economic principles and/or practices of gathering data on insurance applicants to determine eligibility of insurance products). 

Under broadest reasonable interpretation, these are fundamental economic principles and/or practices of gathering data on insurance applicants to determine eligibility of insurance products). Examiner further notes they interpret ‘prefix operators’ as some number of characters/digits, followed by other characters or identifiers not analyzed (See ¶¶65-66 of Applicant Spec). The mere nominal recitation of determining which questions/parts of model to remove based on a prefix of a classification in response to questions answered by user / applicant seeking insurance does not take the claims out of the methods of organizing human interactions grouping. Furthermore, the mere nominal recitation of a generic computer program product (e.g., memory) or generic computing system, does not take the claims out of the methods of organizing human interactions grouping. Additionally, with respect to limitations “revising the […] model to eliminate one or more non-compatible providers, based at least in part, upon the prefix operator”, Examiner also notes MPEP § 2106.04(a)(2)(d) states filtering content (e.g., information) was found to be an abstract idea under step 2A: “filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A […]”. Thus, the claim recites an abstract idea (Step 2A Prong I: Yes).

Addressing Step 2A Prong II of 2019 PEG analysis, this judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply a generic computing system, and a generic computer program product, such that it amounts to no more than mere instructions to implement the abstract idea by adding the words “apply it” (or an equivalent).  (See MPEP 2106.05(f)). Furthermore, the prefix operator determining any elements in a first operand associated with the model (e.g., set of questions) starts with any elements in a second operand associated with the model is generally linking the use of the judicial exception to the field of databases (MPEP 2106.05(h). Lastly, the receiving of request by generic management system is adding insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)). Simply implementing the abstract idea on the aforementioned generic hardware, generally linking use of generic database (query) technology, and adding insignificant extra-solution activity to the judicial exception is not a practical application of the abstract idea. With respect to the “dynamic” limitation, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, when considered separately and as an ordered combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. (Step 2A Prong II: NO, the additional claimed elements are not integrated into a practical application).

Addressing Step 2B of 2019 PEG analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed, the claims as a whole merely describe how to generally apply a generic computing system, a generic database, and generic processor/memory (MPEP 2106.5(f), such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent)), and the prefix operator determining any elements in a first operand associated with the model (e.g., set of questions) starts with any elements in a second operand associated with the model is generally linking the use of the judicial exception to the field of databases, including basic search/filter queries (MPEP 2106.05(h). For the step of management system receiving request that was previously considered extra-solution, this has been further evaluated here and determined to be well-understood, routine, and conventional activity in the field. The specification does not provide any indication that claimed receiving of reservation request is performed by anything other than a generic form of data transmission, and the OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) court decisions (MPEP 2106.05 (d)(II)) indicate that a computer merely sending/receiving information over a network is well-understood, routine, and conventional function when claimed at a high level of generality, (as the case is here). Accordingly, when considered separately and as an ordered combination, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Thus, claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not amount to significantly more).

With respect to the dependent claims, the dependent claims have been given the full analysis including analyzing the additional limitations both individually and as an ordered combination. The dependent claims, when analyzed both individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101 because of the same reasoning as above and because the additional limitations recited fail to establish that the claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not recite additional elements outside of the abstract idea that integrate the judicial exception into a practical application, and do not amount to significantly more than the abstract idea, as the claims do not recite any further additional elements outside of the abstract idea, and also do not indicate that the previously mentioned additional elements are successfully integrated / amounting to significantly more, either alone or in combination. For example, with respect to claims 11 and 12 (and other claims mirroring them), the processor is merely applied. For these reasons the dependent claims are also not patent eligible.


Furthermore, with respect to claims 9, 19, and 29, the additional limitation of the request being received from a remote computing device is similarly adding insignificant extra-solution activity to the judicial exception (2106.05(g)). This step considered extra-solution activity this has been further evaluated here and determined to be well-understood, routine, and conventional activity in the field. The specification does not provide any indication that data transmission (e.g., sending / receiving) is anything other than generic transmission of data, and the OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) court decisions (MPEP 2106.05 (d)(II)) indicate that a computer merely sending/receiving information over a network is well-understood, routine, and conventional function when claimed at a high level of generality, as the case is here. For these reasons (in addition to the aforementioned), claims 9, 19, and 29 are not patent eligible.

Furthermore, with respect to claims 10, 20, and 30, Examiner notes the additional limitation of searching/filtering via a domain-specific-language structure associated with the abstract elements based on a prefix operator is also adding insignificant extra-solution activity to the judicial exception (2106.05(g)). This step considered extra-solution activity this has been further evaluated here and determined to be well-understood, routine, and conventional activity in the field. Examiner notes United States Application Publication No.  US-20020002550-A1 to Berman disclosing it is well known that databases have wildcard operators used for prefix searches (¶4 of Berman). 

¶4 of Berman: There is often a need for retrieving database records that are close matches to a specified query record. Wildcard searches in text-based databases are a well-known example of such a search for data matching at least a specified portion of a record. If the searcher is unsure of how to spell a word, or doesn't want to type in a whole word, a wildcard character such as an asterisk can be used in the query to indicate one or more characters of any kind. Thus, a searcher looking for textual documents referencing Albuquerque, New Mexico, who is unsure of how to spell Albuquerque, or who doesn't want to key in the entire word can enter a query using only "Alb*." Although the results of such a search might include other data that also begins with "Alb" (for example, Alberta, Albany and Albania), references to Albuquerque will be included in the search results, if such references are within the data being searched.

Examiner further notes it is generally known to one of ordinary skill in the art that generic databases are utilized via domain-specific-languages (e.g., SQL, a ubiquitous language in the field of database management, is an example of a domain-specific-language. See also ¶31 of United States Application Publication No.  US-20070083399-A1 to Bryan (“Bryan”)). 

¶31 of Bryan: Thus, the databases can be implemented using object-oriented technology, via text files or any other technology for implementing a database known to one having ordinary skill in the art. Further, the databases can be accessed via a Structure Query Language (SQL) or other tools known to one having ordinary skill in the art.

While the prefix operators of independent claims 1, 11, and 21 are understood as being a general link to the judicial (shown above in this 101 rejection), Examiner also notes the use of the prefix operator (including limitations characterizing its use in determining) may also be considered extra-insignificant extra-solution activity / well-understood routine, and are also applicable rationales to apply to independent claims 1 ,11, and 21 (mutatis mutandis). Accordingly, the additional limitations of the dependent claims 10, 20, and 30, when considered individually and as an ordered combination, and do not amount to significantly more than the abstract idea, as the limitations include basic search operations in the context of well-known and routinely used languages known to one of ordinary skill in the art to merely access/search/filter data (e.g., questions) associated with the abstract idea in a generic database. For these reasons (in addition to the aforementioned), claims 10, 20, and 30 are also not patent eligible.

No Prior Art Rejection
Claims 1-20 overcome 35 U.S.C. 102/103 for the following reasons: 
Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter when viewed either as a whole, or an ordered combination, and does not teach:

wherein the prefix operator determines whether any elements in a first operand associated with the dynamic evaluation model starts with any elements in a second operand associated with the dynamic evaluation model; 

and revising the dynamic evaluation model to eliminate one or more non-compatible providers based, at least in part, upon the prefix operator.

The closest prior art of record includes: 

United States Application Publication No.  US-20020111835-A1 to Hele (“Hele”), disclosing obtaining underwriting rules of all carriers and corresponding products, and using knock-out questions to determine lack of eligibility via decision trees (¶¶13, 21, 81-83, 107-108)

United States Application Publication No.  US-20180293660-A1 to Rakshe, disclosing a system for automated categorization (title), which utilizes a backend application server and remote front-end user device (Fig. 1), which includes a question tree in some embodiments (Fig. 9B, ¶18). ¶44 of Rakshe discloses that the question tree aids in determining an appropriate business classification (e.g., industry codes), where ¶42 of Rakshe mentions SIC / NAICS codes as examples of industry codes. Furthermore, ¶55 of Rakshe discloses an interface (Fig. 9A) which is used to interact with the question tree (to determine appropriate business category), which may involve yes/no responses. ¶55 further states the questions may be dynamically selected and/or adjusted based on the answers provided. Examiner also notes that examples of Rakshe include questions asking whether business pertains to Chiropractors and Surgeons (e.g., Fig. 9B), which are understood by Examiner to be examples of SIC / NAICS classifications (e.g., 8041 SIC Major Group, and 8011 SIC Major Group, respectively; also, 621310 2017-NAICS code and 621111 2017-NAICS code, respectively). Lastly, ¶¶1-2 of Rakshe discloses that the collected information / classification may be for insurance purposes.

United States Application Publication No.  US-20220067579-A1 to Choi, disclosing an ontology manager constructing a NAICS classification ontology in a tree data structure, and mapping a series of public companies in a database to the tree via their corresponding NAICS codes (¶¶45, 70). (i.e., NAICS codes can identify set of companies corresponding to given NAICS code via classification tree data structure). Examiner notes any given NAICS code is hierarchical in nature (e.g., first 2 digits of a 6-digit NAICS code identifies sector, third digit identifies subsector, etc). Examiner notes this heavily implies the NAICS tree is more specifically a trie data structure in Choi, but Choi does not explicitly teach this.

United States Patent Publication No.  US-5995971-A to Doucceur, disclosing method of data access that uses wildcards for retrieving/searching/deleting classification patterns indexed in trie (particular form of tree data structure) they call a ‘rhizome’ (Abstract and Col 20, lines 38 – 56 of Doucceur), which greatly improved performance relative to traditional databases (Col 6, lines 9-18 of Doucceur).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Application Publication No.  US-20100146414-A1 to Dongole (“Dongole”), disclosing a system which receives input data from a user and provides that date to multiple insurance carrier websites to get a plurality of insurance premium quotes for the purposes of reducing redundant data entry. (Abstract in view of at least ¶¶24, 42 and Fig. 1 of Dongole).

United States Patent Publication No.  US-7711584-B2 to Helitzer (“Helitzer”), disclosing compatibility of providers based, at least in part, upon a[n] […] operator. (Examiner interprets lack of compatibility may include any reason providers cannot coverage, including risk rules or eligibility rules);(At least Col 10, lines 11 – 14 in view of Fig.  2a, 210 – 212 of Helitzer discloses that SIC codes are used as basis for determining corresponding referral criteria / guidelines (i.e., rules) for underwriting (i.e., is a basis for determining compatibility of insurance product/carrier with user seeking coverage));(See also at least Col 10, line 57 – Col 11, line 12 of Helitzer disclosing the SIC being basis for risk factors / technology).(Col 8, lines 15 -16 in view of Fig. 6 of Hele discloses decision tree classifier (Fig. 6) is used to carry out premium adjustment based on ‘mitigation technologies’, of which is identified via the SIC. See Col 10, line 59 – Col 11, line 6 of Helitzer and in further view of Fig. 5, 530, “Combination of Technology”, and Fig. 6, nodes of Helitzer))

United States Patent Publication No.  US-7249040-B1 to Binns (“Binns”), disclosing underwriting decisions based on claims data (title), characterizing standard industry classification codes (SIC codes) as a factor for models such as decision trees (Col 8, lines 51 – 67 of Binns). See also Col 16, lines 39 – 50 of Binns.

United States Application Publication No.  US-20140280014-A1 to Komissarchik, (hereinafter “Komissarchik”), disclosing implicitly discloses compatibility of providers based, at least in part, upon a[n] […] operator. (¶¶4-5 of Komissarchik suggests business code classifications determined based on business data gathered (i.e., gathered data of the potentially insured). ¶5 of Komissarchik discloses the classifications are commonly used as basis for insurance companies to assess risk of insured company). Komissarchik also discloses the SIC / NAIC codes may be organized via a tree structure (Fig. 3A in view of abstract, ¶¶18, 55 of KOMISSARCHIK).

United States Patent Publication No.  US-5899992 to Iyer (“Iyer”), disclosing a scalable classifier (title), which includes a classifier tree comprising questions (Fig. 2), which is suggested to be used for insurance purposes (Col 1, lines 44-46). Examiner further notes at least Col 4, lines 23-35 of Iyer suggests implementation may include a hypergraph variant (Hyper trees are a form of hypergraph).

United States Application Publication No.  US-20110010202-A1 to Neale (“Neale”), disclosing presentation of a GUI for questionnaire presented to end-user. Includes rule engine to determine appropriate follow-up questions to ask end user based on answers received (i.e., responses are used as input to rule engine to dynamically determine follow up questions);(Title, Abstract, Figs. 1, 1B).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A MALKOWSKI whose telephone number is (313)446-6624. The examiner can normally be reached Monday - Thursday 7:30AM-5:00PM, Alternating Fridays.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M./Examiner, Art Unit 3695        
             
/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner interprets the models may be a set of questions / questionnaire in view of ¶37 of Applicant Specification: “evaluation models […] may define the questions that need to be answered in order for providers […] to provide evaluation response.”
        2 Examiner interprets the models  as claimed may be a set of questions / questionnaire in view of ¶37 of Applicant Specification: “[…] evaluation models may include a plurality of information inquiries […]. […] plurality of provider evaluation models […] may define the questions that need to be answered in order for providers […] to provide evaluation response”. In other words, Examiner notes the “models” are an element of an abstract idea of fundamental economic principles, and not an additional element.